Citation Nr: 0324425	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  01-03 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION 

The veteran served on active duty in the United States Air 
Force from January 1964 to January 1968.  He served in 
Vietnam.  

The issues on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The record shows the veteran died in March 2000 at 
Providence/Saint Joseph Medical Center, 501 South Buena Vista 
Street, Burbank, California 91505.  He was 56 years old at 
the time of death.  The certificate of death shows the cause 
of death was due to metastatic esophageal carcinoma.  No 
autopsy was performed.  A January 2000 biopsy report shows 
mid distal esophagus, endoscopic biopsies; adenocarcinoma, 
moderately to poorly differentiated.  Service connection was 
not in effect for any disability at the time of death.

The appellant is the veteran's widow.  She claims that the 
veteran's metastatic esophageal carcinoma developed as a 
consequence of exposure to herbicides (Agent Orange) in 
Vietnam.

In a November 2000 medical statement, EJL, MD., opined that 
he strongly believed that the cause of the veteran's 
esophageal cancer was his exposure to Agent Orange

In a February 2001 medical statement MNP, MD., a board 
certified specialist in internal medicine, stated that he 
strongly believed that the cause of the veteran's esophageal 
cancer was his exposure to Agent Orange.  

In a February 2001 medical statement CHK, MD., a specialist 
in oncology opined that it was an entirely tenable hypothesis 
that exposure to Agent Orange was a factor in the veteran's 
development of cancer.

A review of the veteran's case in August 2002 by a VA 
specialist in hematology/oncology resulted in an opinion that 
the diagnosis of adenocarcinoma of the esophagus with brain 
metastasis does not support a causal effect between Agent 
Orange exposure and the veteran's death.  The opinion was 
based on history, review of the claims file and VA Agent 
Orange criteria.  

The Board notes that the issue of entitlement to service 
connection for the cause of the veteran's death remains 
unresolved, clinically.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Additional development is needed in order to 
adequately address the merits of the appellant's claim.  
Prior to requesting a pertinent opinion from the Armed Forces 
Institute of Pathology (AFIP), all pertinent tissue slides 
prepared for the January 2000 pathology report showing mid 
distal esophagus adenocarcinoma must be obtained.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  VBA AMC should make all necessary 
arrangements to obtain all the veteran's 
esophagus biopsy tissue slides/blocks 
(Pathology Number [redacted]) ([redacted]) 
undertaken at Providence/Saint Joseph 
Medical Center
in connection with the January 2000 
pathology report showing mid distal 
esophagus adenocarcinoma (33615733\51950) 
(Social Security Number [redacted]) 
(Birth date April[redacted], 1943, Age 56).  All 
obtained tissue slides/blocks should be 
associated with the veteran's claims file 
pending final appellate consideration.

After complying with all applicable due process procedures 
the case should be returned to the Board for appellate 
consideration.  The appellant need take no action until she 
is notified by the VBA AMC.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

